internal_revenue_service number release date index number ----------------------------------- ------------------------------------- --------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ------------------ refer reply to cc psi b01 plr-111801-17 date date legend x -------------------------------------------- ------------------------------------- y -------------------------------------------- ---------------------------------- date -------------------------- date ---------------------- state ----------- dear ------------------ this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting relief pursuant to sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to elect to treat y as a qualified_subchapter_s_subsidiary qsub under section sec_1361 of the internal_revenue_code the code facts according to the information submitted and representations within x was incorporated under the laws of state on date x elected to be treated as an s_corporation effective date effective date x acquired all of the stock of y however a form_8869 qualified_subchapter_s_subsidiary election was not timely filed for y plr-111801-17 x represents that it own of y and that it intended to treat y as a qsub and that x has filed consistently with being an s_corporation and that y has filed consistently as a qsub since date law and analysis sec_1362 provides that except as provided in subsection g a small_business_corporation may elect in accordance with the provisions of this section to be an s_corporation sec_1362 provides that an election under this subsection shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1361 generally provides that a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 of the income_tax regulations prescribes the time and manner for making an election to be classified as a qualified_subchapter_s_subsidiary sec_1_1361-3 provides that an election may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary election section a provides that an extension of time to make a qualified_subchapter_s_subsidiary election may be available under procedures applicable under sec_301_9100-1 and sec_301_9100-3 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections plr-111801-17 sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to elect to treat y as a qsub effective date the election should be made by filing form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center and a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x is a valid s_corporation or whether y is eligible to be a qsub this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
